                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WISCONSIN


 In re:                                                     Case No. 18-30182-beh
                                                            Chapter 11 Proceeding
 C2R GLOBAL MANUFACTURING, INC.,

                                Debtor.


     VERDE ENVIRONMENTAL TECHNOLOGIES, INC.’S RESPONSE TO DEBTOR’S
                      OBJECTION TO CLAIM NO. 6


          Pursuant to Local Rule 3007(c), Verde Environmental Technologies, Inc. d/b/a Verde

Technologies (“Verde”) submits this response to Debtors’ [sic] Objection to Claim No. 6 of Verde

Environmental Technologies, Inc. and Debtor’s Counterclaims (the “Objection”) and respectfully

requests that the Court overrule the Objection.

I.        INTRODUCTION

          On December 28, 2018, Verde filed its proof of claim against the Debtor for money

damages related to pre-petition patent infringement and false advertising (the “Claim”). See Proof

of Claim No. 6. Prior to the Debtor filing for bankruptcy, Verde commenced an action against the

Debtor in the United States District Court for the Eastern District of Wisconsin, captioned Verde

Environmental Technologies, Inc., Plaintiff, v. C2R Global Manufacturing, Inc., Defendant, Case

no. 18-cv-423-pp (the “District Court Litigation”). The District Court Litigation has been stayed

by operation of 11 U.S.C. § 362 and thus Verde’s Claim has not been fixed or liquidated.

II.       ARGUMENT

          A.     A Ruling on the Debtor’s Objection Should Be Stayed until the Motion for
                 Relief from Stay Has Been Decided

          Verde filed a Motion for Relief from the Automatic Stay on January 15, 2019 (the “Stay

Relief Motion”), in order to resume the District Court Litigation and fix and liquidate its Claim



                Case 18-30182-beh         Doc 66   Filed 02/06/19     Page 1 of 4
against the Debtor, among other relief. Dkt. No. 49. The Debtor has since objected to the Stay

Relief Motion and a hearing on the Stay Relief Motion has been set for February 13, 2019, at 10:00

a.m. See Dkt. Nos. 57, 58. Any decision on the Debtor’s Objection should be stayed until the Court

has ruled on Verde’s Stay Relief Motion because, if it is granted, Verde’s Claim will be determined

in the District Court Litigation, rendering this proceeding duplicative.

       B.      In The Alternative, the Court Should Enter a Scheduling Order for
               Proceeding on the Debtor’s Objection

       A properly executed and filed proof of claim is prima facie evidence that the claim is valid.

See Fed. R. Bank. P. 3001(f); see also In re Hood, 449 F. App'x 507, 510 (7th Cir. 2011). After a

creditor has properly filed a proof of claim it must be allowed unless a party in interest objects. Id.

(citing 11 U.S.C. § 502(b)). Once a party objects to a claim, though, the burden shifts to the

objector to produce sufficient evidence to rebut the claim. Id. In its Objection, the only evidence

the Debtor provides to rebut Verde’s Claim is its Answer and Counterclaims filed in the District

Court Litigation (the “Answer”). Dkt. No. 57. The Debtor’s Answer is not conclusive evidence

that Verde’s Claim is invalid. Instead, the Debtor has “reserve[d] the right to have the amounts of

the Claim allowed as finally shown by the evidence.” Id. at pg. 1.

       In light of the present posture of the Objection, any resolution of the Debtor’s Objection

can only occur through a contested proceeding pursuant to Federal Rule of Bankruptcy Procedure

9014. Because Verde’s claim had not yet been reduced to judgment, any ruling on the validity and

allowance of Verde’s Claim must be made in accordance with applicable patent law. See 11 U.S.C.

§ 502(b)(1); see also Dkt. No. 56 at pg. 3. As the Debtor has conceded, the parties will need to

engage in additional fact discovery, claim construction, a Markman hearing, as well as expert

discovery. See, e.g., In re Muth Mirror Systems, LLC, 379 B.R. 805 (Bankr. Wis. 2007).Thus in

the alternative to staying the decision until a decision is rendered on the Stay Relief Motion,



                                                  2
               Case 18-30182-beh         Doc 66       Filed 02/06/19       Page 2 of 4
pursuant to Local Rule 3007, Verde respectfully requests that the Court enter a scheduling order

setting forth the deadlines for completion of each of these steps in order to efficiently and

effectively resolve the Debtor’s Objection. Verde proposes the following schedule:

       Days from
       Scheduling                                              Event
         Order
           30          Debtor serves its invalidity contentions
          60           Verde serves its response
          90           Debtor files its Claim Construction brief
          120          Verde files its response
          134          Debtor files its reply brief
          148          Markman hearing
          208          Close of fact discovery
          238          Verde files expert report
          268          Debtor files expert report
          298          Close of expert discovery
          328          Verde files Motion for Summary Judgment and/or Daubert Motion
          342          Debtor files response
          349          Verde files reply
          356          Hearing on Motion for Summary Judgment and/or Daubert Motion
          386          Evidentiary Hearing (estimated duration of two weeks)

III.     CONCLUSION

         For the reasons stated herein, Verde respectfully requests that the Court stay any further

proceedings on the Objection until resolution of Verde’s Stay Relief Motion or, in the alternative,

enter a scheduling order with the deadlines proposed herein.




                                                      3
                Case 18-30182-beh          Doc 66         Filed 02/06/19   Page 3 of 4
Dated: February 6, 2019                         WINTHROP & WEINSTINE, P.A.

                                                s/ Ian M. Rubenstrunk
                                                Brooks F. Poley, (MN# 0185139)
                                                Daniel C. Beck, (MN# 192053)
                                                Brent A. Lorentz, (MN #285109)
                                                Ian M. Rubenstrunk, (MN # 397881)

                                                225 South Sixth Street, Suite 3500
                                                Minneapolis, MN 55402-4629
                                                Tel: 612-604-6400
                                                Fax: 612-604-6800
                                                bpoley@winthrop.com
                                                dbeck@winthrop.com
                                                blorentz@winthrop.com
                                                irubenstrunk@winthrop.com

                                                Attorneys for Verde Environmental
                                                Technologies, Inc.
16819319v2




                                          4
             Case 18-30182-beh   Doc 66       Filed 02/06/19     Page 4 of 4
